Exhibit 10.12



SEVERANCE POLICY FOR SENIOR OFFICERS OF
GERBER SCIENTIFIC, INC.,
AS AMENDED AND RESTATED EFFECTIVE SEPTEMBER 21, 2006
(the "Severance Policy")



            The purpose of this Severance Policy is to grant severance benefits
to senior officers of Gerber Scientific, Inc. who are terminated under the
circumstances specified below.

            This Severance Policy shall be effective September 21, 2006, and
shall continue thereafter unless or until amended, suspended, or terminated by
the Management Development and Compensation Committee. All prior existing
severance policies, plans, programs, or practices for senior officers of Gerber
Scientific, Inc. and its domestic subsidiaries, whether formal or informal, are
hereby revoked and terminated, except for individualized written agreements
between the Company and an executive/employee.



A.        Definitions.

            The capitalized terms used in this document shall have the following
meanings:



            "Board" shall mean the Board of Directors of Gerber Scientific, Inc.



            "Cause" shall mean (a) the willful and continued failure by the
Covered Officer substantially to perform the Covered Officer's duties with the
Company (other than such failure resulting from the Covered Officer's incapacity
due to physical or mental illness) or (b) the willful engaging by the Covered
Officer in conduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise, as determined in the Company's sole discretion.



            "Chief Executive Officer" shall mean the Chief Executive Officer of
Gerber Scientific, Inc.



            "Committee" shall mean the Management Development and Compensation
Committee of the Board of Directors of Gerber Scientific, Inc.



            "Company" shall mean Gerber Scientific, Inc. and/or its
subsidiaries, including but not limited to, Gerber Technology, Inc., Gerber
Scientific Products, Inc., Gerber Coburn Optical, Inc., and Spandex PLC.



            "Corporate Vice Presidents" shall mean vice presidents of Gerber
Scientific, Inc. other than Senior Vice Presidents or Executive Vice Presidents.



            "Covered Officer" or "Covered Officers" shall refer to all corporate
officers of Gerber Scientific, Inc. that hold positions at the level of vice
president or above and such other person or persons as may be specifically
designated in writing by the Committee as eligible to receive benefits in
accordance with this Policy.



            "Disability" shall mean permanent and total disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.



             "Executive Vice Presidents" shall mean Executive Vice Presidents of
Gerber Scientific, Inc.



            "Retirement" shall mean a Covered Officer's voluntary termination of
employment with the Company in accordance with the Company's retirement policy
or retirement plans.



            "Senior Vice Presidents" shall mean Senior Vice Presidents of Gerber
Scientific, Inc.



            "Severance Period" shall mean the length of the period, commencing
on the Termination Date, during which severance benefits shall be payable under
this Severance Policy to a Covered Officer as provided by the following table:



Covered Officer(s)

Severance
Period in Months




Chief Executive
Officer



16




Executive Vice Presidents
Senior Vice Presidents



12




Corporate Vice Presidents



8


Any other person designated by the
Committee



Such number of
months as designated
by the Committee



 

 

            "Termination Date" shall mean the date on which the Covered
Officer's employment is terminated.



B.        Eligibility for severance benefits.



            (1)     Only Covered Officers are eligible for benefits under this
Severance Policy. Subject to the terms and conditions of this Severance Policy,
if a Covered Officer's employment shall be terminated for any reason other than:



                      (a)        as a result of the Covered Officer's death or
Disability;



                      (b)        by the Covered Officer for any reason including
Retirement; or,



                      (c)        by the Company for Cause,



then the Covered Officer shall be entitled to the benefits provided under this
Severance Policy.



            (2)     Notwithstanding the above, no benefits shall be payable
under this Severance Policy if:



                     (a)        as a result of a Covered Officer's termination,
such Covered Officer is entitled to receive compensation under any
Change-in-Control Agreement with the Company; or,



                     (b)        such Covered Officer is offered another position
with the Company that is comparable in status and compensation to the position
held by such Covered Officer on the Termination Date.



C.        Payments and benefits payable.



Subject to the terms and conditions of this Severance Policy, Gerber Scientific,
Inc. will provide the following payments and benefits to any Covered Officer who
is eligible to receive payments and benefits under this Severance Policy:



            (1)     The Covered Officer shall receive, within five (5) business
days after the Termination Date, all salary earned by, but not yet paid to, such
Covered Officer through the Termination Date and any other deferred compensation
earned prior to the Termination Date. In addition, the Covered Officer shall be
entitled to any annual incentive bonus payment that, on the Termination Date,
has been earned by, but not yet paid to, the Covered Officer. Such amount shall
be paid to the Covered Officer at the time that such amount would have been paid
to the Covered Officer had he or she continued to be employed by Gerber
Scientific, Inc.



            (2)     The Covered Officer shall, during the Severance Period,
continue to receive:



           (i)        100% of his or her then current base salary, such amount
to be payable in weekly, biweekly, or monthly installments in accordance with
the Company's then normal employee payroll practices; and,



           (ii)       The pro rata portion (through the Termination Date) of the
annual incentive bonus (under the Company's Annual Incentive Bonus Plan or any
successor Plan) that such Covered Officer would have earned if such Covered
Officer had continued his or her employment with Gerber Scientific, Inc. through
the end of the fiscal year in which said Termination Date occurred. [Example: If
a Covered Officer's Termination Date is at the end of the sixth month of Gerber
Scientific, Inc.'s fiscal year, the Covered Officer would receive 50% of the
amount of the annual incentive bonus (if any) such Covered Officer would have
actually earned, had such Covered Officer's employment continued through the
last day of such Fiscal Year.] Such amount shall be paid only if the Committee
certifies in writing the achievement of the applicable performance goals for the
Company for the fiscal year in which the Covered Officer's Termination Date
occurs. Such amount shall be paid to the Covered Officer at the time that such
amount would have been paid to the Covered Officer had he or she continued to be
employed by Gerber Scientific, Inc.

            (3)     The Covered Officer shall, during the Severance Period,
continue to receive from Gerber Scientific, Inc. at Gerber Scientific, Inc.'s
cost, but subject to any applicable employee contributions, the health (medical
and dental) insurance coverage under the health insurance plan provided to the
Covered Officer immediately prior to the Termination Date, provided that (i) the
Covered Officer's continued participation is possible under the general terms
and provisions of such plan, (ii) Gerber Scientific, Inc. shall have the right
to amend or terminate the Plan at any time with respect to all Gerber
Scientific, Inc. Employees and the Covered Officer, and (iii) Gerber Scientific,
Inc. will not provide this coverage to the Covered Officer after the Covered
Officer's 65th birthday. Notwithstanding the foregoing, the Covered Officer's
employment is terminated for all purposes on the Termination Date and the
Covered Officer's rights under COBRA or any similar law shall commence on the
Termination Date. Gerber Scientific, Inc. shall, for a period of thirty (30)
days following the commencement of the Severance Period, continue to provide the
Covered Officer with the same life insurance benefits provided to the Covered
Officer immediately prior to the Termination Date, provided that such benefits
shall cease at the end of such thirty day period. No short term or long term
disability insurance shall be provided to the Covered Officer by Gerber
Scientific, Inc. during the Severance Period and no additional years of service
will be credited to the Covered Officer during the Severance Period for purposes
of calculating benefits under any of the Company's pension plans. Options
granted by the Company under any of Gerber Scientific, Inc.'s stock option plans
will not vest after the Termination Date. Options may only be exercised after
the Termination Date to the extent that the applicable stock option plan and
grant agreement permit such exercise.



            (4)     If at any time during the Severance Period, a Covered
Officer obtains full-time employment with a company which is not engaged in a
business that is competitive to the business conducted or carried on by the
Company, the Covered Officer will receive, in lieu of all severance payments and
benefits which would otherwise have been payable under this Severance Policy had
such employment not been obtained, a lump sum payment in an amount equal to
one-half (50%) of the remaining amount of current base salary (excluding bonus)
which, absent such employment, would have been payable to such Covered Officer
pursuant to Section C (2) of this Severance Policy. Such lump sum payment shall
be payable within thirty (30) business days after the Covered Officer notifies
the President of Gerber Scientific, Inc. of the commencement of such full-time
employment.



            (5)     In the event that a Covered Officer is terminated by Gerber
Scientific, Inc. under circumstances that would qualify the Covered Officer to
receive severance benefits under this Severance Policy but such Covered Officer
dies before or while receiving the benefits, Gerber Scientific, Inc. will pay
the severance benefits to the Covered Officer's estate or beneficiary, provided
that the estate or beneficiary satisfies the conditions that would have been
applicable to the Covered Officer.



            (6)     Any payments of benefits payable hereunder shall be reduced
by the amount of any other severance or similar benefits which shall otherwise
be payable by Gerber Scientific, Inc. or any subsidiary of Gerber Scientific,
Inc. under any contract, agreement, plan, program, policy, or practice including
but not limited to the Severance Pay Plan for Employees of Gerber Scientific,
Inc. effective May 1, 2000.



D.        Forfeiture of Covered Officer's right to severance benefits.



Notwithstanding anything to the contrary in this Severance Policy, Gerber
Scientific, Inc. shall have no obligation to, and shall make no severance
payment to, any Covered Officer who, directly or indirectly:



           (1)     is competing or preparing to compete with the business of the
Company;



           (2)     is disclosing or has disclosed to any unauthorized person or
entity any secret or confidential information, knowledge, or data relating to
the Company which is not public knowledge (or is, or becomes, public knowledge
by reason or in consequence of such Covered Officer's unauthorized actions),
including confidential information of any customers or clients of the Company;



           (3)     is appropriating or has appropriated any such information,
secret, or data for his or her own use or benefit;



           (4)     is soliciting or has solicited, hired, or induced any person
who is, or has been within the previous six (6) months, employed by the Company,
to leave the Company;



           (5)     is soliciting or otherwise attempting to divert the business
or patronage of any customer or client or any prospective customer or client of
the Company;

           (6)     is engaging in or is about to engage in any other action that
is found by the Committee, in the Committee's sole discretion, to be an action
that is, in any way, detrimental to the Company and its stockholders; or,



           (7)     is engaged in full-time employment (except to the extent
benefits are payable under Section C(4) above).



E.        Other terms and conditions of this Severance Policy.



           As a condition of receiving severance benefits under this Severance
Policy, a Covered Officer shall be required to execute a written agreement with
Gerber Scientific, Inc. (i) releasing the Company from and against any and all
claims which the Covered Officer may have against the Company relating in any
way to the Covered Officer's employment or the termination thereof including,
without limitation, any and all claims of discrimination or unlawful discharge,
and (ii) covenanting not to sue the Company in any state or federal court in the
United States or elsewhere, or in any administrative agency which has authority
to award damages, in respect of any such claim.



           The Committee has full and complete discretion to interpret this
Severance Policy, and the Committee's findings shall be binding on any employee
or such employee's estate or beneficiary claiming benefits hereunder.



           This Severance Policy does not contain any promise or representation
concerning the duration of any Covered Officer's employment with the Company.



           This Severance Policy and these procedures do not constitute
contracts between the Covered Officer and Gerber Scientific, Inc., and this
Severance Policy and the policies and procedures contained therein may be
terminated or altered in whole or in part by the Committee at any time in the
Committee's sole discretion. However, the Committee will not change this
Severance Policy without ninety (90) days' notice if the planned change would
create a material diminution in the severance benefit to Covered Officers.



           Unless otherwise stated in this document, this Severance Policy shall
not prevent or limit a Covered Officer's continuing or future participation in
any plan, program, policy, or practice provided by the Company and for which the
Covered Officer may qualify. Further, nothing in this Severance Policy will
limit or otherwise affect the rights a Covered Officer may have under any
contract or agreement with the Company.



September 20, 2006